Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnes (US4032681) in view of Blackford et al (US 2011/0203783) and Blestos et al (US 2010/0247855).
Jonnes is directed to a porous reflective fabric. Jonnes teaches the reflective fabric comprises a base fabric and a thin originally continuous smooth reflective layer adhered to the base fabric by a layer of adhesive material. Both the reflective and adhesive layers have an extensive network of minute fractures in them which communicate with interstices in the base fabric. The result is that the fabric has a porosity sufficient for extended comfortable wearing of a garment made from the fabric. 
Jonnes teaches a breathable, heat reflective fabric that is prepared by depositing a thin continuous smooth reflective layer onto a smooth flexible web, applying a layer of adhesive material onto said reflective layer, laminating a base fabric to the reflective layer and stretching the sheet to create minute fractures in the reflective and adhesive layers (col. 2, lines 23-34).  As shown in Fig. 2 and 3, there are yarns 14 that are spaced apart and are equated with the spacer elements that overlap the heat reflecting metalized layer 10.
Jonnes teaches the porosity of fabric of the invention can be tailored for particular uses, as by selecting base fabrics of greater or lesser openness. For use in most heat-stress environments the fabric should have a porosity in the described test of at least 10, and preferably at least 50, cubic centimeters per square centimeter per second at a pressure of one gram per square centimeter pressure. The latter is a very high value, on the order of the porosity of a knit cotton T-shirt. For other uses of fabric of the invention, such as use as an internal liner for cold-weather garments, the porosity can be less, such as 1 or 5 cubic centimeters per square centimeter per second at a pressure of one gram per square centimeter pressure (col. 3, lines 45-57).  Porosity would inherently provide for MVTR.  



Jonnes differs and does not teach the heat-reflecting surface has a plurality of heat reflecting elements.  Jonnes teaches the metalized layer fractured and suggests a discontinuous layer which are pieces.
Blackford is directed to body gear having an array of holographic heat managing element coupled to a base material to direct body heat while also maintaining transfer properties of the base material.  The heat managing material elements include heat-directing elements that reflect heat or conduct heat, and may be directed towards the body of a user or away from the body of the user (ABST). 
The base material is a fabric and there are a plurality of heat directing elements disposed on the base in a non-continuous array [0030].  
Blackford teaches the heat-directing elements 10 may cover a sufficient surface area of the base fabric 20 to generate the desired degree of heat management (e.g. heat reflection toward the body to enhance warmth, or heat conductance away from the body to help induce cooling). A sufficient area of base fabric may be exposed to provide the desired base fabric function (e.g., stretch, drape, breathability, moisture vapor or air permeability, or wicking) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a heat reflecting layer that is discontinuous and composed of heat reflecting elements motivated to produce a fabric that has breathability and moisture vapor permeability.
Jonnes in view of Blackford differ and do not measure the moisture vapor transmission of the base layer.
Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  
Blestos teaches the metallized nonwoven has a moisture vapor transmission rate of 800 to 1910 g/m2 to 24 hr.,Table 3, [0078].
It is reasonable to presume that the modification of Blackford to provide a discontinuous heat reflective metallic layer would increase the permeability and moisture vapor permeability of the metal coated sheet of Jonnes.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a discontinuous heat reflective layer motivated to increase the moisture vapor permeability of the base material and insulating material.
As to claim 3, Jonnes teaches fibrous elements as shown in Fig. 2 and 3.  Jonnes does not explicitly teach the thickness of the fabric, filament elements however it would be obvious to provide a fabric with a thickness of 0.2 to 2.0 mm motivated to provide for a fabric that is breathable and spaces the skin from the metalized layer.
As to claim 9, Jonnes teaches the reflecting layer is a metalized film.
As to claims 10, 11, 12, Jonnes teaches the heat reflecting layer is metal foil sheet.  Jonnes differs and does not teach heat reflecting elements.
Blackwood teaches the density ratio of the surface area covered by heat directing elements to the surface of the base fabric left uncovered may be from 3:7 (30%) to abut 7:3 (70%) and 4:6 to 6:4 [0047].  Blackwood teaches there is uncovered base material between the heat reflecting elements (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.  It further would have been obvious to optimize the coverage of fabric by the heat reflecting elements motivated to achieve the desired thermal insulation and permeability.
As to claim 13, Jonnes shows spaces between the filaments as shown in Fig. 2 and 3 and Jonnes provides for a breathable fabric to allow for comfort to the wearer (ABST) and Table 1 (col. 5 and 6).
As to claims 14, Jonnes teaches there are fractures in the metalized sheet.  Blackwell teaches spaced apart metal elements where there are spaces between the elements.
As to claim 15, Jonnes provides for fabric filaments 14 would provide a space between the wearer and the metalized layer.
As to claim 16, Jonnes is directed to a fabric for garments and would include the various uses of claim 16.
As to claims 17 and 18, Jonnes differs and does not teach the heat reflecting elements have an emissivity of about 0.04 or less.
Blackford differs and does not measure the emissivity of the heat reflecting elements.  
As Jonnes in view of Blackford teach the same materials and structure as claimed, it is reasonable to presume that the property of emissivity is inherent to the combination.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a low emissivity heat reflective layer motivated to product a highly heat reflective surface.  
In the alternative, Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  Blestos teaches the emissivity’s of various metals, e.g. as aluminum can be as low as 0.05 which is substantially the same as 0.04 and under 0.1 as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a metallic layer motivated to achieve low emissivity’s and improved thermal insulation.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach or suggest the combination of heat reflecting elements made of metallic plastic or foil and vertically oriented fiber elements that at least partially overlap the heat reflecting elements and do not penetrate the base material.  The prior art of record Levy teaches the vertically oriented filaments are stitched or needle-punched through the base layer.  Jonnes does not teach vertically oriented fiber elements.

Claim 20 is allowed.  The prior art of record fails to teach the combination of heat reflecting elements made of metallic plastic or foil and vertically oriented fiber elements that at least partially overlap the heat reflecting elements and do not penetrate the base material.  The prior art of record Levy teaches the vertically oriented filaments are stitched or needle-punched through the base layer.

Response to Arguments
Applicant’s amendments and arguments, with respect to Levy have been fully considered and are persuasive and the rejection has been withdrawn.  Levy does not teach the elements are disposed on the first side of the base material and do not penetrate through the base material.  Levy requires the tufts of fibers to be stitched or needle-punched through the base layer.
New grounds of rejection is presented over claims 1, 3 and 9-18 over Jonnes in view of Blackford and Blestos.  Claims 4-8 are objected to and would be allowable if incorporated into independent claim 1.  Claim 20 is allowed.
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759